DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Each current measurement shunt 18 is considered a current monitoring section that monitors a current flowing through a common current path that is common to a first and second current path, wherein the first current path is between the one-side end of the inductive load (at 1, 2, or 3) and the positive terminal side of the power supply 10 (via top 15 as seen in Figure 1) and the second current path is between the one-side end of the inductive load (at 1, 2, or 3) and the negative terminal side of the power supply 10 (via bottom 15 as seen in Figure 1).  
The previous objections are withdrawn.
The previous rejection has been modified to address the amendments made. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witzig (2002/0105239).
In re Claim 7, Witzig teaches a drive device as seen in Figure 1 that controls a plurality of inductive loads (13, paragraphs 16-17) each having a one-side end (1, 2, or3) and an other-side end (connected to point 20), is drivably controlled in accordance with an input of a drive signal (loads 13 are driven by drive signals output from 4, 5, and 6, paragraph 18), and is connected at the other-side end (connected to point 20) to one terminal out of a positive terminal and a negative terminal of a DC voltage source 10 (paragraph 16), the drive device comprising a connection portion (20) that connects a plurality of wires each connected to the one-side end of a corresponding one of the plurality of inductive loads (as seen in Figure 4), and a common wire (wire that runs from point 20 to negative terminal of 10 as seen in Figure 1) that integrally commonalizes two or more of a plurality of 
Witzig teaches the drive device is implemented in a motor vehicle, but does not explicitly teach that the DC power source 10 is a battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the DC power source of Witzig as a battery, since it is widely known that motor vehicles utilize batteries to provide the voltage required by various electric systems.
Allowable Subject Matter
Claims 8-19 are objected to
In re Claim 8, Witzig teaches the control section 17 (paragraph 20) and a plurality of control drive sections each connected to a respective inductive load 13 at nodes 4, 5, and 6, respectively, wherein each control drive section comprises a first and second switching element (15) as seen in Figure 1 and receives a control signal from a signal generation control section 16 (paragraph 18); and each control drive sections comprises a current monitoring section 18 that monitors current through a common current path (paragraph 20, as discussed above).  Witzig further teaches that control section 17 is utilized to determine if defects in the switching elements 15 occur based on feedback from the current monitoring sections 18 (paragraphs 20-22).  
However Witzig fails to teach that the control section 17 executes disconnection determining processing for determining that a disconnection abnormality occurs in the common wire based on a change of the current in the common current path, which is monitored by the current monitoring section of each of the control drive sections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/7/21